United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, CHICKAMAUGA LOCK,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 08-2107 &
08-2542
Issued: May 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 28, 2008 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated May 5, 2008 that denied his claims for leave buyback and
disability compensation. On September 22, 2008 he timely filed an appeal from a June 16, 2008
Office decision that terminated his compensation and medical benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he had an employment-related
disability for the period September 6, 2007 to March 1, 2008 causally related to the March 24,
2004 employment injury that would have entitled him to leave buyback and/or wage-loss
compensation; and (2) whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits on June 16, 2008. On appeal, appellant contends that his
accepted condition should be expanded to include a herniated disc at the L5-S1 level.

FACTUAL HISTORY
On March 24, 2004 appellant, then a 39-year-old lock and dam operator, sustained injury
when he lost his footing and fell in a pit, hitting the back of his head and bitting his tongue. In an
emergency room report dated March 24, 2004, Dr. Suzanne Corrington, a Board-certified
internist, noted a history that appellant hit the back of his head on a nut when he fell into a pit at
work. Physical findings included a lump on the back of his head with no laceration and
tenderness in the upper back between the shoulder blades. Dr. Corrington diagnosed
musculoskeletal pain. A May 27, 2004 x-ray of the lumbar spine demonstrated disc space
narrowing at the L5-S1 level with mild posterior osteophyte formation. A thoracic spine x-ray
was normal. Appellant returned to full duty on June 3, 2004.
In reports dated June 3 and 15, 2004, Dr. S. Craig Humphreys, Board-certified in
orthopedic surgery, noted a history that appellant fell about 10 feet at work and experienced low
back and left lower extremity pain. He diagnosed age-appropriate degenerative changes of the
lumbar spine, worse at L5-S1 and advised that appellant could return to full duty with time off
for physical therapy. A whole body scan on July 8, 2004 was unremarkable. On July 16, 2004
the Office accepted that appellant sustained an employment-related low back strain.
In a January 20, 2005 report, Dr. Humphreys diagnosed low back and left hip pain and
symptoms of sexual dysfunction. A February 2, 2005 magnetic resonance imaging (MRI) scan
of the lumbar spine demonstrated lower lumbar spondylosis with canal and neural foraminal
stenosis at L4-5 and L5-S1. On August 21, 2006 Dr. Humphreys noted that appellant’s pain was
worsening and referred him for pain management.
By report dated September 12, 2006, Dr. Gregory N. Ball, a Board-certified
anesthesiologist, reviewed the history of injury that appellant fell into a pit onto steel machinery,
landing on his back, striking a bolt that was projecting out of the floor. He noted appellant’s
complaints of ongoing back pain and provided physical examination findings of tenderness of
the thoracic and lumbar spines and positive straight leg raising on the right. Dr. Ball diagnosed
lumbar stenosis, lumbar herniated nucleus pulposus, chronic low back pain, erectile dysfunction
secondary to pain and medications, insomnia related to pain, depression and anxiety related to
pain and opined that all were workers’ compensation related.1 An October 2, 2006 MRI scan of
the thoracic spine demonstrated multilevel mild degenerative disc disease and no focal disc
herniation or spinal stenosis. An October 2, 2006 MRI scan of the lumbar spine revealed no
significant interval change from the February 2, 2005 MRI scan, showing multilevel
degenerative disc disease at L2-3, L4-5 and most severe at L5-S1 with moderate right
neuroforaminal narrowing at L5-S1.
On December 13, 2006 Dr. Ball performed an epidural steroid injection. He submitted
additional reports describing appellant’s condition. On August 15, 2007 Dr. Ball noted that
appellant had increasing pain in the lower back and legs resulting in missed time at work and
difficulty with activities of daily living. Physical findings of the lumbar spine included palpable
spasms with decreased range of motion. He additionally diagnosed chronic pain syndrome,
1

Appellant also provided an August 24, 2005 report from Linda Mocniak, a physician’s assistant and an associate
of Dr. Ball.

2

moderate to severe and persistent in nature, secondary to an injury that occurred at work on
March 24, 2004.
By report dated August 20, 2007, Dr. James G. White, III, a Board-certified
neurosurgeon, noted a history that appellant injured his back at work two-and-one-half years
previously and had a chief complaint of worsening low back pain. Straight leg raising was
positive bilaterally. Dr. White advised that appellant had severe degenerative disc disease as
demonstrated by the 2006 MRI scan and recommended repeat diagnostic testing. Lumbar spine
x-rays on September 4, 2007 demonstrated degenerative changes at L4-5 and, more marked, at
L5-S1. A September 5, 2007 MRI scan of the lumbar spine demonstrated multilevel
degenerative disc disease, greatest at L4-5 and L5-S1.2
On September 7, 2007 Dr. White advised that treatment options, including surgery, were
discussed with appellant. In a September 13, 2007 report, Dr. Ball noted that appellant had been
taken off work due to safety concerns and medication side effects. He advised that appellant had
a moderate to severe chronic pain syndrome that was persistent in nature caused by the
March 24, 2004 employment injury, which resulted in multilevel degenerative disc disease of the
lumbar spine with moderate right neural foraminal narrowing at L5-S1 with L5 radiculopathy,
lumbago and lumbar stenosis with expected sequelae of erectile dysfunction secondary to pain
and medication, insomnia and depression/anxiety syndrome. In a September 21, 2007 letter,
Dr. Ball advised that, due to increased medication side effects and the potential for creating an
unsafe work environment, appellant was taken off work. On September 28, 2007 Dr. White
reported that appellant was to be scheduled for surgery.
By letter dated October 2, 2007, the employing establishment contended that appellant’s
current back condition was not related to the March 24, 2004 employment injury and that his
accepted low back strain had resolved.
On November 2, 2007 appellant filed Forms CA-7 for leave buyback and other wage loss
for the period September 6 to November 2, 2007 and for leave without pay for the period
November 2 to 24, 2007 and a Form CA-7b, leave buyback worksheet, for the period
September 6 to November 2, 2007.
On October 24, 2007 an Office medical adviser
recommended that appellant’s request for surgery be denied because the lumbar spine
degenerative changes were not work related.
In letters dated December 19, 2007, the Office informed appellant that the evidence of
record was insufficient to establish his claim for disability and leave buyback beginning
September 6, 2007. It requested additional medical evidence. In a January 23, 2008 letter,
Dr. White advised that appellant had two markedly degenerated discs in his lower back and that
either his lumbar strain had progressed or the initial diagnosis was incorrect. On January 30
2

Appellant also submitted reports dated July 23, 2004 and March 8, 2005 from Curt Palmer, an August 24, 2005
report from Linda Mocniak, both of whom are physician’s assistants and associates of Dr. Humphreys and a
September 5, 2007 report from Timothy Hocking, a nurse practitioner and associate of Dr. Ball. These reports are
not considered medical evidence as these persons are not considered physicians under the Federal Employees’
Compensation Act. Section 8101(2) defines the term “physician” to include surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by state law. 5 U.S.C. § 8101(2); see Sean O’Connell, 56 ECAB 195 (2004).

3

2008 appellant filed additional claims and worksheets for leave buyback for the period
November 3 to 10, 2007 and November 24 to January 11, 2008 and leave without pay for the
periods November 10 to 24, 2007 and January 6 and January 20 to March 1, 2008.
On February 14, 2008 Dr. Ball advised that appellant had limitations in activities of daily
living and noted his complaint of constant stabbing pain. He provided examination findings and
reiterated his diagnoses of chronic back pain due to the March 24, 2004 work injury, lumbar
stenosis, lumbar degenerative disc disease and lumbar disc protrusion, failed injection therapy,
insomnia, depression and anxiety related to his pain condition and erectile dysfunction secondary
to chronic opioid use. Dr. Ball reviewed appellant’s medical history and treatment regimen,
noting that an MRI scan study was not done until February 2005. He opined that there had not
been a recurrence of lumbar strain as originally diagnosed, but a chronic pain condition from
lumbar degenerative disc disease, lumbar stenosis and lumbar disc herniation which, if not
present at the time of the injury, was certainly aggravated by the 8 to 10 foot fall appellant
sustained at work on March 24, 2004. Dr. Ball advised that at the present, due to the medication
appellant required for his chronic pain condition, he could not work, but that with less
medication and following surgery, he could return to work.
On March 7, 2008 the Office referred appellant to Dr. Alexander N. Doman, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a March 28, 2008 report, he
reviewed the history of injury and the medical record, including a statement of accepted facts and
MRI scans. Physical examination demonstrated mild tenderness along the paralumbar muscles
with negative straight leg raising test in the sitting and supine positions. Lower extremity deep
tendon reflexes and sensory examination were normal with no sign of muscle atrophy. X-rays of
the lumbar spine demonstrated significant degenerative disc disease at L4-5 and L5-S1 with facet
joint sclerosis at L4-S1. In answer to Office questions, Dr. Doman advised that appellant had a
long-standing degenerative condition of the lumbar spine. He found that the degenerative disc
disease was not caused by the 2004 injury, which caused a temporary aggravation that ceased
within 12 months of the injury. Dr. Doman stated that appellant had no residuals or limitations
of the employment injury. He further advised that the proposed surgery was not causally related
to the employment injury but was based on appellant’s underlying degenerative condition.
Dr. Doman opined that appellant had been over-medicated with heavy mood altering drugs
including heavy narcotics. He recommended that appellant be weaned off these medications and
an inversion table used in treatment of his underlying lumbar degenerative disc disease. In an
attached work capacity evaluation, Dr. Doman advised that maximum medical improvement had
been reached and that appellant could perform his usual job duties, noting that he had underlying
degenerative lumbar spondylosis. A lower extremity nerve conduction study demonstrated mild
right S1 radiculopathy.
Dr. Ball submitted additional reports and appellant returned to his regular duties on
April 11, 2008.
By letter dated May 2, 2008, the Office proposed to terminate appellant’s compensation
benefits on the grounds that he no longer had residuals of the accepted low back strain. In
decisions dated May 5, 2008, it denied appellant’s claim for leave buyback for the period
September 6 to November 2, 2007 and wage-loss compensation for the period November 3 to 24,
2007, for leave buyback for the period November 3 to 10, 2007, for compensation for the period

4

November 10 to 24, 2007, for leave buyback for the period November 24, 2007 to January 5,
2008, leave buyback for the period January 3 to 11, 2008 and wage-loss compensation for the
period January 11 to 19, 2008 and his claim for compensation for the period January 20 to
March 1, 2008.
Appellant disagreed with the proposed termination, arguing that he missed work due to
medication prescribed for his accepted condition and that his claim be accepted for aggravation
of degenerative disc disease with herniated disc. He submitted a May 20, 2008 report in which
Dr. Ball reiterated his findings and conclusions.
By decision dated June 16, 2008, the Office finalized the termination of benefits, finding
that Dr. Doman represented the weight of medical opinion.
LEGAL PRECEDENT -- ISSUE 1
Under the Act,3 the term “disability” is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.4 Disability is
thus not synonymous with physical impairment which may or may not result in an incapacity to
earn the wages. An employee who has a physical impairment causally related to a federal
employment injury but who nonetheless has the capacity to earn wages he or she was receiving
at the time of injury has no disability as that term is used in the Act.5
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.6 When
employment factors cause an aggravation of an underlying physical condition, the employee is
entitled to compensation for the periods of disability related to the aggravation.7 When the
aggravation is temporary and leaves no permanent residuals, compensation is not payable for
periods after the aggravation ceased.8
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
3

5 U.S.C. §§ 8101-8193.

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

6

Larson, The Law of Workers’ Compensation § 10.01 (December 2000); see Charles W. Downey, 54 ECAB
421 (2003).
7

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

8

Id.

5

reliable, probative and substantial medical evidence.9 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.10 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.11
In a typical leave buyback case, an injured employee uses sick or annual leave to prevent
wage loss after an employment injury. If a claim is accepted and the work absences would
otherwise be compensable under the Act, the employee may wish to buyback this leave from the
employing establishment. If the employing establishment agrees to allow the leave buyback, the
absences previously covered by sick or annual leave are recorded as leave without pay, creating a
wage loss for which the employee may claim compensation.12 In situations where compensation
is claimed for periods when leave was used, the Office has the authority and responsibility to
determine whether the employee was disabled during the period for which compensation is
claimed.13 Office regulations at 20 C.F.R. § 10.425 regarding whether compensation may be
claimed for periods of restorable leave, stated that the employee may claim compensation for
periods of annual and sick leave, which are restorable in accordance with the rules of the
employing establishment. Forms CA-7 and 7b are used for this purpose.14
Section 8123(a) of the Act provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.15
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a low back strain caused by a March 24,
2004 fall. The Board finds a conflict in medical opinion has been created regarding whether
appellant was disabled from September 6, 2007 to March 1, 2008 causally related to the
employment injury. Dr. Ball, an attending pain management specialist, began treating appellant
in September 2006, one year prior to his work stoppage in September 2007. On September 13,
2007 he noted that appellant had a moderate to severe chronic pain syndrome that was persistent
9

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

10

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

11

G.T., supra note 10; Fereidoon Kharabi, supra note 9.

12

Lloyd E. Griffin, Jr., 46 ECAB 979 (1995).

13

Glen M. Lusco, 55 ECAB 148 (2003).

14

20 C.F.R. § 10.425; see Laurie S. Swanson, 53 ECAB 517 (2002).

15

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

6

in nature and caused by the March 24, 2004 employment injury. Dr. Ball noted multilevel
degenerative disc disease of the lumbar spine with moderate right neural foraminal narrowing at
L5-S1 with L5 radiculopathy, lumbago and lumbar stenosis with expected sequelae of erectile
dysfunction secondary to pain and medication, insomnia and depression/anxiety syndrome. On
January 23, 2008 Dr. White advised that appellant had two markedly degenerated discs in his
lower back and that either his lumbar strain had progressed or the initial diagnosis was incorrect.
Appellant’s attending physicians advised that the diagnosed degenerative back condition was
caused or permanently aggravated by the March 24, 2004 fall at work. Furthermore, Dr. Ball
advised that appellant was totally disabled due to the medications he was prescribed.
Dr. Doman who provided a second opinion evaluation for the Office, advised that
appellant’s degenerative disc disease was not caused by the March 24, 2005 injury. He noted
that the injury caused a temporary aggravation that ceased within 12 months. Dr. Doman stated
that appellant had no residuals or limitations of the employment injury and advised that the
proposed surgery was not causally related to the employment injury but would be for his
underlying degenerative condition and that he could return to his usual employment.
Due to the difference of opinion between appellant’s attending physicians, Drs. White
and Ball, and the Office referral physician, Dr. Doman, the Board finds that there is a conflict of
medical opinion regarding whether appellant had any periods of total disability beginning on
September 6, 2007 due to the employment injury. On remand, the Office should refer appellant,
a statement of accepted facts and a list of specific questions to an appropriate Board-certified
physician for an impartial medical evaluation regarding these issues. After such further
development as it deems necessary, the Office shall issue an appropriate decision.
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.16 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.17
ANALYSIS -- ISSUE 2
In the instant case, the Office relied on the opinion of the second opinion examiner,
Dr. Doman, as the weight of the medical evidence in establishing that appellant had no residuals
of his accepted lumbar strain and terminated his compensation benefits on June 16, 2008. As
noted, appellant’s physicians opined that appellant continued to be disabled due to residuals of
the employment injury whereas Dr. Doman, who provided a second opinion evaluation for the
Office, advised that appellant’s current degenerative disc disease of the lumbar spine was not
caused or aggravated by the March 24, 2004 employment injury. The Board finds that there is
16

Jaja K. Asaramo, 55 ECAB 200 (2004).

17

Id.

7

conflict of medical opinion regarding whether appellant’s employment-related condition had
resolved. The Office did not meet its burden of proof in terminating appellant’s compensation
benefits.
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
was disabled from September 6, 2007 to March 1, 2008 causally related to the March 24, 2004
employment injury. The Office did not meet its burden of proof to terminate appellant’s
compensation and medical benefits on June 16, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 5, 2008 are set aside and the case is remanded to the Office
for development consistent with this opinion of the Board. The decision dated June 16, 2008 is
reversed.
Issued: May 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

